FlLED

IN THE UNITED sTATEs DIsTRICT CoURT N°V 1 6 Z”'B
FOR THE ])ISTRICT OF M()NTANA clerk, u s D|smcr oourr

District Of Montana

BILLINGS DIVISION B""ings

JEFFREY W. BERGER, TAMI M.
BERGER, WIBAUX 1, LLC, AND CV 1117-104-BLG-SPW~TJC
PRO~FRAC HEATING &
TRUCKING, LLC,

ORDER
Plaintiffs,

Vs.
BANK OF COLORADO,

Defendant.

 

 

Upon the parties’ Stipulated Motion to Dismiss Case With Prejudice (Doc.
53), by and between their counsel of record, and for good cause being shown,
IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
WITH PREJUDICE.
IT IS FURTHER ORDERED that any pending motions are DENIED as
moot.

.,"7“‘~
DATED this 45 day of Novernber, 2018.

AWHL</M/

/sUsAN P. WATTERS
U. s. DIsTRICT JUDGE

